758 N.W.2d 248 (2008)
SEYBURN, KAHN, GINN, BESS, DEITCH AND SERLIN, P.C., Plaintiff-Appellant,
v.
Kirit BAKSHI, Defendant-Appellee.
Docket No. 136436. COA No. 272903.
Supreme Court of Michigan.
December 3, 2008.

Order
On order of the Court, the application for leave to appeal the April 1, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the plaintiff's action was brought to recover the balance due upon a mutual and open account; (2) if so, whether MCL 600.5831 applies to an action brought by an attorney against his client to recover unpaid legal fees; (3) whether legal services performed after termination of an attorney-client relationship can be "the last item proved in the account" under MCL 600.5831; (4) whether there can be a "mutual and open account" after termination of an attorney-client relationship; and (5) whether a claim by an attorney against his client for unpaid legal fees always accrues on the date the attorney-client relationship ends.
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.